Case: 13-40923       Document: 00513121907        Page: 1    Date Filed: 07/20/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 13-40923                                   FILED
                                  Summary Calendar                             July 20, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANDRES SANCHEZ-MEDINA,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 1:13-CR-286


Before WIENER, HIGGINSON and COSTA, Circuit Judges.
PER CURIAM: *
        Andres Sanchez-Medina (Sanchez) appeals the 41-month, within-
guidelines sentence imposed by the district court. He argues that the district
court       erred   by   imposing    an    enhancement        pursuant      to       U.S.S.G.
§ 2L1.2(b)(1)(A)(i) based upon the California felony complaint and abstract of
judgment evidencing his prior conviction under California Health and Safety
Code § 11378.


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40923    Document: 00513121907     Page: 2   Date Filed: 07/20/2015


                                 No. 13-40923

      This court reviews the district court’s application of the Sentencing
Guidelines de novo and its factual findings for clear error. See United States
v. Gomez-Alvarez, 781 F.3d 787, 791 (5th Cir. 2015).        Because Sanchez’s
conviction under § 11378 is not categorically a “drug trafficking offense” for
purposes of § 2L1.2, we must employ the modified categorical approach to
determine whether his prior conviction warranted the enhancement. See id. at
793-94 (adopting the reasoning of United States v. Valdavinos-Torres, 704 F.3d
679, 687 (9th Cir. 2012)).
      The district court was entitled to rely upon the charging document for
the § 11378 offense to determine whether it constituted a drug trafficking
offense. See Shepard v. United States, 544 U.S. 13, 16 (2005). Sanchez does
not deny that the felony complaint, which charged him with possessing
methamphetamine for sale, is the final charging document; because nothing in
the record affirmatively casts doubt upon, or creates ambiguity regarding,
whether the felony complaint constitutes the charging document, the district
court did not clearly err in finding that it did. See Gomez-Alvarez, 781 F.3d at
795-96.
      AFFIRMED.




                                       2